Title: From George Washington to James Lovell, 1 April 1782
From: Washington, George
To: Lovell, James


                        
                            Sir
                            Head Quarters Newburgh April 1st 1782
                        
                        I thank you for the trouble you have taken in forwarding the intelligence which was enclosed in your Letter
                            of the 11th of March—It is by comparing a variety of information, we are frequently enable to investigate facts, which
                            were so intricate or hidden, that no single clue could have led to the knowledge of them in this point of view,
                            intelligence becomes interesting, which from but its connection & collateral circumstances, would not be important. I
                            am much obliged to you, for your good wishes & am Sir Your Very Hble Servt.

                    